        Case 7:20-cv-02270-NSR-JCM Document 22
                                            21 Filed 03/16/21 Page 1 of 1


                                                                         Littler Mendelson, P.C.
                                                                         900 Third Avenue
                                                                         New York, NY 10022.3298




                                                                         Shawn Matthew Clark
                                                                         212.497.6840 direct
                                                3/16/2021                212.583.9600 main
March 16, 2021                                                           smclark@littler.com
                                                 Defendant's request to which Plaintiff consents is granted as follows:
VIA ECF AND FACSIMILE (914-390-4179)             Defendant shall serve (not file) its motion for summary judgment on
Hon. Nelson S. Roman                             April 16, 2021; Plaintiff shall serve (not file) its opposition on May
United States District Judge                     17, 2021; Defendant shall serve its reply on June 1, 2021. All motion
United States District Court                     papers shall be filed on the reply date, June 1, 2021. The parties
Southern District of New York                    shall mail two hard copies of each of the motion papers to
300 Quarropas Street                             Chambers as they are served on the adversary. The Clerk of Court is
White Plains, NY 10601-4150                      directed to terminate the motion at ECF No. 21.

Re:      Kemp v. Regeneron Pharmaceuticals, Inc.       Dated: March 16, 2021
         Case No. 20-cv-02270 (NSR) (JCM)                     White Plains, NY

Dear Judge Roman:

        As counsel for Defendant Regeneron Pharmaceuticals, Inc., we write, in accordance with Rule 1.E
of Your Honor’s Individual Practices in Civil Cases, to request an extension of Defendant’s time to file its
motion for summary judgment from March 19, 2021 to April 16, 2021. Defendant makes this request to
give undersigned counsel, who will be drafting the summary judgment motion, additional time to
complete a review of the factual record and finalize the motion. All but one of the depositions were taken,
and a substantial portion of the document production was made while the undersigned was out on
parental leave.

         This is Defendant’s first request for an extension of its time to file a summary judgment motion.
Earlier today, counsel for the parties conferred via email, and Plaintiff consented to Defendant’s request.
The parties agreed on the following revised briefing schedule:

                 April 16, 2021:           Defendant’s deadline to serve (not file) its motion for summary
                                           judgment;
                 May 17, 2021:             Plaintiff’s deadline to serve (not file) her opposition to
                                           Defendant’s summary judgment motion; and
                 June 1, 2021:             Defendant’s deadline to serve its reply and all parties’ deadline
                                           to file all motion documents.

       In accordance with Your Honor’s Individual Practices we enclose a Proposed Revised Briefing
Schedule with Respect to Defendant’s Motion for Summary Judgment. We thank the Court for its
consideration of this request and the attached proposed order.

Respectfully submitted,
/s/ Shawn Matthew Clark
Enclosure
cc:      All counsel of record (via ECF)


  littler.com
